In re Bally Louisiana Inc.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “K”, No. 97-05403; to the Court of Appeal, Fourth Circuit, No. 97CW-0892.
| iGranted. Under the facts of this case, the trial court abused its discretion in denying relator’s motion for a suspensive appeal as to the mandatory portion of the preliminary injunction. Accordingly, relator is granted a suspensive appeal as to the mandatory portion of the preliminary injunction, conditioned upon the posting of a suspensive appeal bond in an amount to be fixed by the trial court and to be posted within five days of the fixing of the bond by the trial court. As to the prohibitory portion of the injunction, the devolutive appeal is maintained, but any proceedings with regard to relator’s demand for arbitration are stayed pending the finality of the appeal. The suspensive appeal and devolutive appeal are ordered consolidated in the court of appeal, and should be heard by that court in an expedited maimer.
CALOGERO, J., not on panel.
JOHNSON, J., would deny the writ and the stay, for reasons assigned.